 

Exhibit 10.1

 

FIRST AMENDMENT TO MERGER AGREEMENT

 

THIS AMENDMENT is made as of March 1, 2019 between Americas Silver Corporation
(the “Purchaser”), R Merger Sub, Inc. (“Acquireco”), and Pershing Gold
Corporation (the “Company”).

 

WHEREAS:

 

A.The Purchaser, Acquireco and the Company entered into an agreement and plan of
merger dated September 28, 2018 (the “Merger Agreement”);

 

B.Pursuant to Section 8.12 of the Merger Agreement, this Amendment will be
effective with the signatures of the Purchaser, Acquireco and the Company; and

 

C.Capitalized terms used but not otherwise defined herein have the meanings
ascribed to them in the Merger Agreement.

 

NOW THEREFORE in consideration of the foregoing, the Parties, intending to be
legally bound, agree as follows:

 

1.In Section 1.1 of the Merger Agreement, the definition of “Outside Date” is
changed from April 1, 2019 to June 1, 2019.

 

2.Section 2.4(f) of the Merger Agreement is deleted in its entirety and replaced
with the following:

 

“Conversion of Acquireco Capital Stock. All shares of Acquireco's common stock
("Acquireco Common Stock") issued and outstanding immediately prior to the
Effective Time shall be cancelled, and shall, in the aggregate, be converted
into and become one newly issued, fully paid, and non-assessable share of common
stock of the Surviving Corporation (the "Surviving Corporation Common Stock")
with the same rights, powers, and privileges as the shares so converted. From
and after the Effective Time, all certificates representing shares of Acquireco
Common Stock shall be deemed for all purposes to represent the number of shares
of Surviving Corporation Common Stock into which they were converted in
accordance with the immediately preceding sentence.”

 

3.A new Section 2.4(h) is added to the Merger Agreement consisting of the
following paragraph:

 

“In consideration for the issue by the Purchaser of the Merger Consideration to
holders of Company Common Stock and Company Preferred Stock to effect the
Merger, the Surviving Corporation will issue to the Purchaser such number of
fully paid and non-assessable Surviving Corporation Common Stock as is equal to
the number of Purchaser Shares and Purchaser Preferred Shares so issued in
connection with the Merger and the register of the Surviving Corporation shall
be updated to reflect the issue of such Surviving Corporation Common Stock to
the Purchaser.”

 



   

 

 

4.Section 2.14 of the Merger Agreement is deleted in its entirety and replaced
with the following:

 

“The Purchaser will, on or prior to the Effective Time, deliver or cause to be
delivered, in a form acceptable to the Company acting reasonably, an irrevocable
treasury direction from the Purchaser to Computershare Investor Services Inc.,
as transfer agent of the Purchaser, in respect of the number of Purchaser Shares
and Purchaser Preferred Shares (if any) to be issued pursuant to the Merger,
which direction shall be irrevocable upon such delivery and shall become
effective on the Effective Time.”

 

5.Section 7.2(c) of the Merger Agreement is amended by deleting the following
words after the words “the Purchaser has complied with its obligations under
Section 2.14”:

 

“and the Depositary shall have confirmed receipt of the Merger Consideration”

 

6.Except as provided in this Amendment, this Amendment shall not amend or modify
any other provision of the Merger Agreement.

 

7.This Amendment shall be governed by and construed in accordance with,
including as to validity, interpretation and effect, the internal Laws of the
State of Nevada without giving effect to any choice or conflict of law provision
or rule (whether of the State of Nevada or any other jurisdiction) that would
cause the application of Laws of any jurisdiction other than those of the State
of Nevada.

 

8.This Amendment will inure to the benefit of and be binding upon the respective
successors (including any successor by reason of amalgamation or statutory
arrangement) and permitted assigns of the Parties.

 

9.This Amendment may be executed and delivered in any number of counterparts
(including by facsimile or electronic transmission), each of which will be
deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument. This Amendment will become effective
when each party to this Amendment will have received counterparts signed by all
of the other Parties.

 

[Remainder of page has been left intentionally blank. Signature page follows.]

 

   

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed as of
the date first above written.

 

  AMERICAS SILVER CORPORATION

 

  By: /s/ Peter McRae



    Name: Peter McRae     Title: Senior Vice President, Corporate Affairs &
Chief Legal Officer

 

  R MERGER SUB, INC.

 

  By: /s/ Peter McRae



    Name: Peter McRae     Title: Secretary

 

   

 

 

  PERSHING GOLD CORPORATION

 

  By: /s/ Stephen D. Alfers     Name: Stephen D. Alfers     Title: President and
CEO

 



   

